Title: From James Madison to William Bentley, 8 July 1810
From: Madison, James
To: Bentley, William


Sir
Washington July 8. 1810
I have received your favor of the 2d. inst: accompanied by a likeness of General Stark. I thank you for both. The latter, in its execution, seems to do so much credit to the talent of your pupil, that I, the more readily, confide in its likeness; and shall place it by the side of others, whose originals are known to have inspired the General with that esteem of which they are worthy.
The circumstances related in your letter coincide with the more important anecdotes recorded of this patriot & hero, in shewing a mind made of Nature’s best stuff, and fashioned in a mould seldom used by her.
I regret that I cannot supply you with a copy of Bishop Madison’s Map of Virginia, for your friend. The inclosed Newspaper will refer you to the source whence one may be procured. Accept assurances of my esteem & friendly respects.
James Madison
